DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2)   as being anticipated by Rubbra (US 2949736).
Regarding claim 1, Rubbra discloses a turbine exhaust drain system for a gas turbine engine (Figures 1, 2, 7, 8), comprising: a sump (27) where liquid collects; an exhaust case (14-17) having a core gas path passage (12; see Figure 1)  for discharging a flow of combustion gases received from a turbine section (13a-13c) of the gas turbine engine; and a suction pipe (46) having an inlet (at one end of the pipe) end fluidly connected to the sump and an outlet end (the other end of the pipe) fluidly connected to the core gas path passage, in use, the combustion gases flowing through the exhaust case creating a venturi effect to draw the liquid from the sump into the core gas path passage where the liquid and the combustions gases combine into a mixed flow before being discharged through an outlet end of the exhaust case (claim 4; Col. 4, Lines 42-65).
Regarding claim 2, Rubbra discloses the turbine exhaust drain system according to claim 1 above. Rubbra further discloses the sump (27) is at a bottom portion of a cavity defined radially between the exhaust case (14) and a turbine support case (16).
Regarding claim 3, Rubbra discloses the turbine exhaust drain system according to claim 1 above. Rubbra further discloses the sump has a drain hole (28) defined in a mounting flange of the exhaust case, the inlet end of the suction pipe being joined to the mounting flange and connected in fluid connection to the drain hole (Figures 2, 7, and 8).
Regarding claim 4, Rubbra discloses the turbine exhaust drain system according to claim 3 above. Rubbra further discloses the mounting flange has a bottom portion with a locally increased thickness (increased thickness at 28), and wherein the drain hole is defined in the bottom portion (Figures 2, 7,and 8).
Regarding claim 5, Rubbra discloses the turbine exhaust drain system according to claim 3 above. Rubbra further discloses the outlet end of the suction pipe is engaged with a boss provided on an outer surface of the exhaust case, the boss defining a hole fluidly connected to the core gas path passage (see the boss positioned between 17 and 14 and the hole therethrough for passage of the pipe).
Regarding claim 7, Rubbra discloses the turbine exhaust drain system according to claim 5 above. Rubbra further discloses the suction pipe has a length that is greater than a distance between a first point of attachment of the inlet end of the suction pipe to the mounting flange and a second point of attachment of the outlet end of the suction pipe to the boss, the suction pipe having a curved portion along the length thereof (see the length of the pipe which extends through the boss and is curved at the outlet end near the exhaust).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbra (US 2949736) in view of Gerhard (US 3556444).
Rubbra discloses the turbine exhaust drain system according to claim 1 above.
Rubbra fails to teach a one-way valve fluidly connected to the suction pipe and configured to prevent fluid flow from the core gas path to the sump.
Gerhard teaches a fluid drain system for a gas turbine engine. Gerhard further teaches a flow control valve (56) is thus provided which opens to permit the flow of fluid through the discharge pipe and utilizes the valve as a means to prevent reverse flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid drain system of Rubbra such that the pipe includes a one-way valve as taught by Gerhard to prevent fluid flow from the core gas path to the sump.
Claims 8-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbra (US 2949736) in view of Becoulet (US 10443448).
Regarding claim 8;
Rubbra discloses an engine assembly for an aircraft with a compressor and turbine, the turbine including a turbine support case (Figure 1). The engine further includes a turbine exhaust drain system for the gas turbine engine (Figures 1, 2, 7, 8), comprising: a sump (27) where liquid collects; an exhaust case (14-17) having a core gas path passage (12; see Figure 1)  for discharging a flow of combustion gases received from a turbine section (13a-13c) of the gas turbine engine; and a suction pipe (46) having an inlet (at one end of the pipe) end fluidly connected to the sump and an outlet end (the other end of the pipe) fluidly connected to the core gas path passage, in use, the combustion gases flowing through the exhaust case creating a venturi effect to draw the liquid from the sump into the core gas path passage where the liquid and the combustions gases combine into a mixed flow before being discharged through an outlet end of the exhaust case (claim 4; Col. 4, Lines 42-65). The exhaust case has an upstream end with a first flange (17) that is attached to a downstream side of the turbine support case.
Rubbra fails to teach the downstream attachment of the exhaust case with a second flange.
Becoulet teaches an exhaust casing flange attachment with an upstream and downstream flange (41, 51) connected to each other. The connection further includes a hairpin mounting (46a, 46, and 42) that allows for flexibly connected to the body of the housing portion, thus enabling to reduce the vibration of the turbine engine, and hence reducing the risk of damage of the turbine engine.
Flange connections within gas turbine engines are well known, including in the exhaust portion. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection flanges of Rubbra such that first flange securely attached to a second flange at a downstream end of the turbine support case as taught by Becoulet for the purposes of connecting exhaust case together by reducing vibration from the turbine engine, thereby reducing the risk of damage.
	Regarding claim 9, Rubbra in view of Becoulet teaches the engine according to claim 8 above. Rubbra as modified by Becoulet further teaches the exhaust case has a hairpin mounting (Becoulet, 46a, 46, 42), the first flange is provided at an end of an outer leg (Becoulet, 42) of the hairpin mounting. 
	Regarding claim 11, Rubbra in view of Becoulet teaches the engine according to claim 8 above. Rubbra further discloses the sump (27) is at a bottom portion of a cavity defined radially between the exhaust case (14) and a turbine support case (16).
Regarding claim 12, Rubbra in view of Becoulet teaches the engine according to claim 8 above. Rubbra further discloses the mounting flange has a bottom portion with a locally increased thickness (increased thickness at 28), and wherein the drain hole is defined in the bottom portion (Figures 2, 7,and 8).
Regarding claim 13, Rubbra in view of Becoulet teaches the engine according to claim 8 above. Rubbra further discloses the outlet end of the suction pipe is engaged with a boss provided on an outer surface of the exhaust case, the boss defining a hole fluidly connected to the core gas path passage (see the boss positioned between 17 and 14 and the hole therethrough for passage of the pipe).
Regarding claim 15, Rubbra in view of Becoulet teaches the engine according to claim 8 above.  Rubbra further discloses the suction pipe has a length that is greater than a distance between a first point of attachment of the inlet end of the suction pipe to the mounting flange and a second point of attachment of the outlet end of the suction pipe to the boss, the suction pipe having a curved portion along the length thereof (see the length of the pipe which extends through the boss and is curved at the outlet end near the exhaust).
Regarding claim 16;
Rubbra discloses an engine assembly for an aircraft with a compressor and turbine, the turbine including a turbine support case (Figure 1). The engine further includes a turbine exhaust drain system for the gas turbine engine (Figures 1, 2, 7, 8), comprising: a sump (27) where liquid collects; an exhaust case (14-17) having a core gas path passage (12; see Figure 1)  for discharging a flow of combustion gases received from a turbine section (13a-13c) of the gas turbine engine; and a suction pipe (46) having an inlet (at one end of the pipe) end fluidly connected to the sump and an outlet end (the other end of the pipe) fluidly connected to the core gas path passage, in use, the combustion gases flowing through the exhaust case creating a venturi effect to draw the liquid from the sump into the core gas path passage where the liquid and the combustions gases combine into a mixed flow before being discharged through an outlet end of the exhaust case (claim 4; Col. 4, Lines 42-65). The exhaust case has an upstream end with a first flange (17) that is attached to a downstream side of the turbine support case. The pressure of P2<P1 as the sump has pressure P1 and the outlet is the venturi pressure.
Rubbra fails to teach the downstream attachment of the exhaust case with a second flange defined by a hairpin mounting underneath the sump.
Becoulet teaches an exhaust casing flange attachment with an upstream and downstream flange (41, 51) connected to each other. The connection further includes a hairpin mounting (46a, 46, and 42) that allows for flexibly connected to the body of the housing portion, thus enabling to reduce the vibration of the turbine engine, and hence reducing the risk of damage of the turbine engine.
Flange connections within gas turbine engines are well known, including in the exhaust portion. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection flanges of Rubbra such that first flange securely attached to a second flange at a downstream end of the turbine support case as taught by Becoulet for the purposes of connecting exhaust case together by reducing vibration from the turbine engine, thereby reducing the risk of damage.
Regarding claim 17, Rubbra in view of Becoulet teaches the turbine exhaust case according to claim 16 above. Rubbra further discloses the mounting flange has a bottom portion with a locally increased thickness (increased thickness at 28), and wherein the drain hole is defined in the bottom portion (Figures 2, 7,and 8).
Regarding claim 18, Rubbra in view of Becoulet teaches the turbine exhaust case according to claim 16 above. Rubbra further discloses the outlet end of the suction pipe is engaged with a boss provided on an outer surface of the exhaust case, the boss defining a hole fluidly connected to the core gas path passage (see the boss positioned between 17 and 14 and the hole therethrough for passage of the pipe).
Regarding claim 19, Rubbra in view of Becoulet teaches the turbine exhaust case according to claim 18 above. Rubbra further discloses the boss defines a hole fluidly connected to the core gas path passage, the outlet end of the suction pipe being brazed in the hole of the boss (The standpipe 46 is conveniently supported by being welded to the skin of the jet pipe 14, and passes through one of the holes 28 in the outer wall 25 of the annular chamber 24).
Regarding claim 20, Rubbra in view of Becoulet teaches the turbine exhaust case according to claim 18 above. Rubbra further discloses a length of the suction pipe is selected to accommodate movement between the flange and the boss when subject to thermal expansion (see Figures 2, 3, 7, and 8 as the pipe is able to move when subject to thermal expansion).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rubbra (US 2949736) in view of Becoulet (US 10443448), and further in view of Gerhard (US 3556444).
Rubbra in view of Becoulet teaches the engine assembly according to claim 1 above.
Rubbra fails to teach a one-way valve fluidly connected to the suction pipe and configured to prevent fluid flow from the core gas path to the sump.
Gerhard teaches a fluid drain system for a gas turbine engine. Gerhard further teaches a flow control valve (56) is thus provided which opens to permit the flow of fluid through the discharge pipe and utilizes the valve as a means to prevent reverse flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid drain system of Rubbra such that the pipe includes a one-way valve as taught by Gerhard to prevent fluid flow from the core gas path to the sump.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leon (US 10017238), Lacko (US 10167741), and Alecu (US 8621839) each teach a gas turbine engine drain system connected to the exhaust section of the turbine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745